Matter of Martinez v New York City Dept. of Bldgs. (2014 NY Slip Op 07277)





Matter of Martinez v New York City Dept. of Bldgs.


2014 NY Slip Op 07277


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13281 103814/12

[*1] In re Justin Martinez, Petitioner-Appellant,
vThe New York City Department of Buildings, Respondent-Respondent.


Casella & Casella, LLP, Staten Island (Ralph P. Casella of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.

Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered April 2, 2013, denying the petition to annul respondent's determination, dated May 31, 2012, which denied petitioner's application for a master fire suppression piping contractor license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's denial of petitioner's application for a master fire suppression piping contractor's license was not arbitrary and capricious (see Matter of Tsamos v Department of Citywide Admin. Servs., 107 AD3d 604 [1st Dept 2013]; Matter of Padmore v New York City Dept. of Bldgs., 106 AD3d 453 [1st Dept 2013]). The submissions accompanying the application established that petitioner had not had the requisite seven years of full-time work experience (see Administrative Code of the City of New York § 28-410.4.1[1]; 1 RCNY § 104-01[c]).
In light of the foregoing, we do not reach petitioner's remaining contention.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK